DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The non-patent literature documents in the IDs filed Oct. 7, 2019 are found in the parent application No. 14/831,518.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 3 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,401,568 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the reference patent claims a method for processing a multi-fiber ferrule comprising the claimed removing a portion of distal end face of the multi-fiber ferrule by moving a laser, the claimed pulse spot, the claimed spot coverage areas and overlap, and the claimed plurality of parallel lines with the claimed spot coverage overlap, the percent of overlap in the linear moving direction of the spot coverage areas of adjacent pulse spots along one of the plurality of parallel lines is greater than the percent of overlap of the spot coverage areas of the adjacent parallel lines, and the plurality of optical fibers protrude outwardly from the distal end face of the multi-fiber ferrule (claim 3).
Claims 4, 7-8, and 10-14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,401,568 (reference patent) in view of Lu (US 2012/0263422 A1). 
Regarding claim 4, in addition to the rejection of claim 2 above, claim 19 of the reference patent fails to claim the method of claim 2 further comprising polishing the distal end face of the multi-fiber ferrule.  However, Lu (abstract, Figures, Claim 4, and [0024]) discloses a method of laser processing a distal end face of a multi-fiber ferrule and the method further comprising polishing steps and the end faces of the ferrules polished after the laser processing.  Therefore, based on the additional teachings of Lu, it would be obvious to a person having ordinary skill in the art, the method of claim 19 further comprising polishing the distal end face of the multi-fiber ferrule.
Regarding claims 7 and 10, in addition to the rejection of claim 2 above, claim 19 of the reference patent fails to claim the method of claim 2 further comprising laser cleaving the plurality of optical fibers.  However, Lu (abstract, Figures, and [0024]) discloses a method of laser processing a distal end face of a multi-fiber ferrule and the method further comprising laser cleaving the plurality of optical fibers and the laser beam for cleaving having a substantially different wavelength compared to the laser beam to remove the ferrule material.  Therefore, based on the additional teachings of Lu, it would be obvious to a person having ordinary skill in the art, the method of claim 19 further comprising laser cleaving the plurality of optical fibers, as claimed in claims 7 and 10, and the laser beam for cleaving having a substantially different wavelength than corresponding wavelengths of the plurality of laser beam pulses used to remove the portion of the distal end face of the multi-fiber ferrule.
Regarding claim 8, in addition to the rejection of claim 2 above, claim 19 of the reference patent fails to claim the method of claim 2 further comprising the multi-fiber ferrule includes a pre-molded body having a raised and recessed region.  However, Lu (abstract, Figures, and [0019]) discloses a method of laser processing a distal end face of a multi-fiber ferrule and the method further comprising a 
Regarding claim 11, in addition to the rejection of claim 2 above, claim 19 of the reference patent fails to claim the method of claim 2 further comprising the plurality of laser beam pulses have a wavelength in the range of 200-3000 nm.  However, Lu (abstract, Figures, and [0026]) discloses a method of laser processing a distal end face of a multi-fiber ferrule and the method further comprising a laser for ablating material of a ferrule without damaging material of the optical fiber and the wavelength of the laser beam for ablating a ferrule is in the range of 200-3000 nm.  Therefore, based on the additional teachings of Lu, it would be obvious to a person having ordinary skill in the art, the method of claim 19 further comprising the plurality of laser beam pulses have wavelengths in the range of 200-3000 nm.
Regarding claim 12, in addition to the rejection of claim 11 above, Lu ([0026]) discloses the laser beam for processing a ferrule having a spot intensity ranging from 103 to 109 watts per cm2, which is the same as the claimed range and the interaction time ranging from 10-9 to 10-3 seconds, which overlaps Applicant’s claimed range.  Therefore, based on the additional teachings of Lu, it would be obvious to a person having ordinary skill in the art, the method of claim 19 further comprising the laser beam for processing a ferrule having a spot intensity ranging from 103 to 109 watts per cm2, which is the same as the claimed range and the interaction time ranging from 10-9 to 10-3 seconds, which overlaps Applicant’s claimed range.  
Regarding claim 13, in addition to the rejection of claim 4 above, Lu ([0006]) further discloses flock films for polishing the end face of a ferrule.  Therefore, based on the additional teachings of Lu, it 
Regarding claim 14, as discussed in the rejection of claim 11 above, claim 19 of the reference patent fails to claim the method of claim 2 further comprising the plurality of laser beam pulses have a wavelength in the range of 200-3000 nm.  However, Lu (abstract, Figures, and [0026]) discloses a method of laser processing a distal end face of a multi-fiber ferrule and the method further comprising a laser for ablating material of a ferrule without damaging material of the optical fiber and the wavelength of the laser beam for ablating a ferrule is in the range of 200-3000 nm.  Therefore, based on the additional teachings of Lu, it would be obvious to a person having ordinary skill in the art, the method of claim 19 further comprising the plurality of laser beam pulses ablates outer layers of the distal end face of the multi-fiber ferrule without ablating the plurality of optical fibers within the openings of the ferrule body.
Allowable Subject Matter
Claims 2-4, 7-8, and 10-14 are currently rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,401,568 (reference patent) or over claim 19 of U.S. Patent No. 10,401,568 (reference patent) in view of Lu (US 2012/0263422 A1).  The Examiner will consider allowance of claims 2-4, 7-8, and 10-14 with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).  
Claims 5-6, 9, and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5-6, 9, and 15 have claim dependences from claims 2-4, 7-8, or 10-14.
Claims 16-21 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter is discussed below.

Regarding claim 16, the prior art fails to disclose or fairly suggest the method for processing a multi-fiber ferrule including the claimed removing step, polishing step, first laser beam intensity, second laser beam intensity, pulse spot and spot coverage area, wherein spot coverage areas of adjacent pulse spots along a given one of the plurality of parallel lines overlap one another by 50% in the linear moving direction, adjacent ones of the plurality of parallel lines are spaced apart from one another by a distance less than a spot diameter of the adjacent pulse spots such that pulse spots of the adjacent parallel lines have spot coverage areas that overlap, the spot coverage areas of the adjacent parallel lines overlapping by at least 20%, and wherein the percent of overlap in the linear moving direction of the spot coverage areas of adjacent pulse spots along one of the plurality of parallel lines is greater than the percent of overlap of the spot coverage areas of the adjacent parallel lines.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/Primary Examiner, Art Unit 1741